DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 7-14 in the reply filed on 5/10/2021 is acknowledged.  Due to Applicant amending Claims 1-6 to include features that are recited in Claims 7-14, Claims 1-14 will be examined.  However, the Examiner notes that if substantive apparatus/assembling amendments are added at a later date, restriction by original presentation may become necessary (i.e. the elected product claims in Group II will only be examined).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20120249375 (“Heino et al.”).
With regards to Claim 1, Heino et al. teaches an electronic device comprising a substrate, a component having at least one surface placed proximate a bonding surface of the substrate, and a magnetic adhesive bonded to the at least one surface and the bonding surface.  Heino et al. further teaches the magnetic adhesive includes particles of a magnetic material that 
With regards to the limitations on how the shape is formed (i.e. subjecting an uncured magnetic adhesive in a magnetic field to form a shape, wherein the shape corresponds to the magnetic field), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, Heino et al. teaches a magnetic adhesive having a shape between a substrate and component.  Nevertheless, Heino et al. discloses the instant limitation (please see Fig. 3, [0047], [0050], [0051], and [0057]). 

With regards to Claim 2, Heino et al. teaches the particles include ferromagnetic particles (Fig. 2, [0051], and [0062]). 

With regards to Claim 7, Heino et al. teaches an electronic device comprising a first structural component and a second structural component bonded to the first structural component by a magnetic adhesive at a joint between the first and second structural components.  Heino et al. teaches a shape of the magnetic adhesive at the joint (Abstract, Figs. 1A and 3, and [0046]). 


With regards to Claim 8, Heino et al. teaches the magnetic adhesive comprises magnetic particles dispersed in a non-magnetic liquid polymer (Fig. 2 and [0051]). 

With regards to Claim 9, Heino et al. teaches the magnetic particles comprise a ferromagnetic metal [0062]. 

With regards to Claim 11, Heino et al. teaches the non-magnetic liquid polymer is cured (Abstract and [0032]).  The Examiner notes that "the non-magnetic liquid polymer is cured using an inductive heating element to generate heat in the magnetic particles" is a process limitation . 

Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013182591 (“Streitel”).
With regards to Claim 1, Streitel teaches an electronic device comprising a substrate, a component having at least one surface placed proximate a bonding surface of the substrate, and a magnetic adhesive bonded to the at least one surface and the bonding surface.  Streitel further teaches the magnetic adhesive includes particles of a magnetic material that form a joint between the substrate and the component and having a shape (Abstract, Figs. 4-7, and Pages 3, 4, and 7 in the provided machine English translation).
With regards to the limitations on how the shape is formed (i.e. subjecting an uncured magnetic adhesive in a magnetic field to form a shape, wherein the shape corresponds to the magnetic field), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, Streitel teaches a magnetic adhesive having a shape between a substrate and component.  Nevertheless, Streitel  discloses the instant limitation (please see Figs. 2 and 7, and Page 4).


With regards to Claims 3 and 4, Streitel teaches a shape of its magnetic adhesive comprises a fillet shape on both its first and second sides of the component, wherein the first and second sides being arranged substantially perpendicular to the bonding surface of the substrate (Fig. 4).  

With regards to Claim 5, Streitel teaches the substrate comprises a housing (Pages 3 and 5). 

With regards to Claim 7, Streitel teaches an electronic device comprising a first structural component and a second structural component bonded to the first structural component by a magnetic adhesive at a joint between the first and second structural components.  Streitel teaches a shape of the magnetic adhesive at the joint (Abstract, Figs. 4-7, and Pages 3, 4, and 7). 
With regards to the limitations on how the shape is formed (i.e. curing the magnetic adhesive at the joint, wherein a shape of the magnetic adhesive is based on a magnetic field imparted at the joint during assembly while the magnetic adhesive is in an uncured state), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come 

With regards to Claim 8, Streitel teaches the magnetic adhesive comprises magnetic particles dispersed in a non-magnetic liquid polymer (Pages 3 and 7). 

With regards to Claim 9, Streitel teaches the magnetic particles comprise a ferromagnetic metal (Page 7). 

With regards to Claim 11, Streitel teaches the non-magnetic liquid polymer is cured (Page 3).  The Examiner notes that "the non-magnetic liquid polymer is cured using an inductive heating element to generate heat in the magnetic particles" is a process limitation that is not germane to the determination of patentability of the claimed product.  Regardless, Streitel teaches the instant limitation (Abstract and Page 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120249375 (“Heino et al.”) as applied to Claim 1 or 7 respectfully above, and further in view of WO 2013182591 (“Streitel”).

However, Streitel teaches a shape of its magnetic adhesive comprises a fillet shape on both its first and second sides of the component (Fig. 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Heino et al.’s the magnetic adhesive be on the sides of its component to form a stronger bond at the edge.  Furthermore, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

With regards to Claims 5 and 12-14, Heino et al. teaches an electronic device as set forth above. 
Heino et al. does not teach the nominal housing and display assembly. 
	However, Streitel teaches an electronic device comprising a housing and display assembly, bonded together by a magnetic adhesive (Abstract, Figs. 4-7, and Pages 3 and 5 in the provided English machine translation).  While Heino et al. and Streitel do not explicitly teach its magnetic adhesive provides a water-resistant seal, the Examiner deems that it would have been obvious that the prior art have such feature in view of the magnetic adhesive comprising a plastic polymer material and being used in an electronic device that will be damaged in contact with water.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Heino et al.’s magnetic adhesive be used in all types of electronic devices, such as ones that include a housing and display assembly as claimed, in order to be more commercially successful.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120249375 (“Heino et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20030218258 (“Charles et al.”).  
-AND-
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013182591 (“Streitel”) as applied to Claim 1 above, and further in view of US Pub. No. 20030218258 (“Charles et al.”).  

The prior art of record teaches its magnetic adhesive comprising a liquid polymer (Fig. 2 and [0051] in Heino et al. and Page 7 in Streitel).  
The prior art of record does not teach its liquid polymer having a viscosity in a range of 10,000 to 30,000 centipoise. 
However, Charles et al. teaches a liquid polymer having a viscosity of 200 poise [0058].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a liquid polymer have a viscosity of 200 poise in order for the liquid to flow into desirable spaces/bonding areas. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120249375 (“Heino et al.”) as applied to Claim 8 above, and further in view of US Pat. No. 5599618 (“Callahan, Jr. et al.”).
-AND-
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013182591 (“Streitel”) as applied to Claim 8 above, and further in view of US Pat. No. 5599618 (“Callahan, Jr. et al.”).


The prior art of record does not teach its magnetic particles comprise a non-ferromagnetic core coated in a ferromagnetic metal. 
However, Callahan, Jr. et al. teaches an adhesive comprising magnetic particles, wherein the magnetic particles comprise a non-ferromagnetic core coated in a ferromagnetic metal (Abstract, Col. 4: Line 47 bridging over to Col. 5: Line 15, Col. 7: Lines 62-67, and Col. 11: Lines 14-36).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have ferromagnetic particles conform to the claimed core-shell structure in order to provide great adhesion values and positioned in desirable areas via magnetic means (Abstract). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013182591 (“Streitel”).
Streitel teaches an electronic device comprising a housing and display assembly, bonded together by a magnetic adhesive (Abstract, Figs. 4-7, and Pages 3 and 5 in the provided English machine translation).  While Streitel does not explicitly teach its magnetic adhesive provides a water-resistant seal, the Examiner deems that it would have been obvious that the prior art have such feature in view of the magnetic adhesive comprising a plastic polymer material and being used in an electronic device that will be damaged in contact with water.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Streitel’s magnetic adhesive be used in all types of electronic devices, such as ones that include a housing and display assembly as claimed, in order to be more commercially successful.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785